DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2021 has been entered.
Claims 1-8, 10-16 and 18-20 remain pending, all have been considered on the merits.  All arguments have been fully considered in combination with claim amendments.  The status of each prior ground of rejection is set forth below.

Claim Interpretation
	For clarity of record, the broadest reasonable interpretation of each claim is hereby made of record:
	Claim 1 is directed to a component (i.e. a composition of matter).  The component is defined as consisting of: 
	(i) a fraction and/or extract of bovine colostrum comprising mammalian transfer factor; and
	(ii) chicken egg yolk comprising avian transfer factor. 
It is noted that the (i) fraction and/or extract bovine colostrum must comprise mammalian transfer factor from the bovine colostrum, but is not limited to consisting of the mammalian transfer factor.  The limitation fraction and/or extract does limit the (i) component to ‘less than complete bovine colostrum’.  Thus the (i) component may comprise other components of bovine colostrum in addition to the transfer factor, it does not read on whole bovine colostrum. 
	Likewise, the (ii) chicken egg yolk must comprise avian transfer factor, but is not limited to consisting of the avian transfer factor.  Chicken egg yolk inherently contains avian transfer factor.  Thus (ii) may comprise the complete chicken egg yolk, or any fraction thereof that retains at least one molecule of avian transfer factor, including, but not limited to, isolated avian transfer factor. 

Claim 2 further defines the (i) bovine colostrum as a fraction of bovine colostrum.  Thus the claimed component (i.e. composition of matter) must consist of:
(i) a fraction of bovine colostrum (i.e. less than complete bovine colostrum) comprising mammalian transfer factor; and
(ii) chicken egg yolk comprising avian transfer factor.

Claims 3 and 4 further define the (i) bovine colostrum as a fraction of bovine colostrum, and for the fraction to be substantially free of fat and/or casein, cells, cell debris, antibodies, and allergenic agents.  Thus, the claimed component (i.e. composition of matter) must consist of:
(i) a fraction of bovine colostrum (i.e. less than complete bovine colostrum) comprising mammalian transfer factor , but which is substantially free of fat (claim 3), and optionally further substantially free of at least one of casein, cells, cell debris, antibodies and allergenic agents (claim 4); and
(ii) chicken egg yolk comprising avian transfer factor.
The (ii) chicken egg yolk must comprise avian transfer factor, but is not limited to consisting of the avian transfer factor.  Chicken egg yolk inherently contains avian transfer factor.  Thus (ii) may comprise the complete chicken egg yolk, or any fraction thereof that retains at least one molecule of avian transfer factor, including, but not limited to, isolated avian transfer factor.

Claim 5 further defines the (i) bovine colostrum as an extract of bovine colostrum.  Thus the claimed component (i.e. composition of matter) must consist of:
(i) an extract of bovine colostrum (i.e. less than complete bovine colostrum) comprising mammalian transfer factor; and
(ii) chicken egg yolk comprising avian transfer factor.
The (ii) chicken egg yolk must comprise avian transfer factor, but is not limited to consisting of the avian transfer factor.  Chicken egg yolk inherently contains avian transfer factor.  Thus (ii) may comprise the complete chicken egg yolk, or any fraction thereof that retains at least one molecule of avian transfer factor, including, but not limited to, isolated avian transfer factor.  This is substantially similar, but not identical, to claim 2. 

	Claims 6 and 7 further define the (ii) chicken egg yolk as either a fraction or extract of chicken egg yolk.  As above, a fraction or extract is interpreted as meaning ‘less than complete egg yolk’.  Thus the claimed component (i.e. composition of matter) must consist of:
(i)  a fraction and/or extract of bovine colostrum comprising mammalian transfer factor; and
(ii) a fraction (claim 6) or an extract (claim 7) of chicken egg yolk comprising avian transfer factor.
It is noted that the (ii) fraction (claim 6) or extract (claim 7) of egg yolk must comprise avian transfer factor, but is not limited to consisting of the avian transfer factor.  The limitation fraction or extract does limit the (ii) component to ‘less than complete egg yolk’.  Thus the (ii) component may comprise other components of chicken egg yolk in addition to the transfer factor, it does not read on whole egg yolk.

Claim 10 requires the fraction and/or extract bovine colostrum and the chicken egg yolk are selected, and amounts and relative proportions of the bovine colostrum and chicken egg yolk in the component be tailored, to synergistically elicit an elevated cell-mediated immune response in a treated animal.  This limitation is understood to mean the amounts and relative proportions must achieve synergy with respect to cell-mediated immune response.  Because colostrum and egg yolk are heterogeneous mixtures, the exact composition of each element is not limited by the claim.  The claim scope is limited in that the combination must be synergistic with regards to cell-mediated immune response in a treated animal.  

Claim 11 requires the relative proportions of the fraction and/or extract bovine colostrum and chicken egg yolk to be further tailored to maintain the elevated cell-mediated immunity response for a period of at least 48 hours.  There is no evidence in the specification that different formulations or relative proportions have different abilities with regards to duration of cell-mediated immunity.  A composition of matter which has the ability to induce the synergistic effects required by claim 10 at any point in its use will be considered to meet the limitation of claim 11.  

Claim 12 is directed to a component (i.e. composition of matter).  The component is defined as consisting of: 
	(i) a fraction and/or extract of bovine colostrum including mammalian transfer factor; and

It is noted that the (i) fraction and/or extract of bovine colostrum must comprise mammalian transfer factor, but is not limited to consisting of the mammalian transfer factor.  The limitation fraction and/or extract does limit the (i) component to ‘less than complete bovine colostrum’.  Thus the (i) component may comprise other components of bovine colostrum in addition to the transfer factor, it does not read on whole bovine colostrum.
It is noted that the (ii) fraction and/or extract of egg yolk must comprise avian transfer factor, but is not limited to consisting of the avian transfer factor.  The limitation fraction and/or extract does limit the (ii) component to ‘less than complete egg yolk’.  Thus the (ii) component may comprise other components of chicken egg yolk in addition to the transfer factor, it does not read on whole egg yolk.  

Claim 14 requires the fraction and/or extract of bovine colostrum and the fraction and/or extract of chicken egg yolk to be selected, and amounts and relative proportions of the fraction and/or extract of bovine colostrum and fraction and/or extract of chicken egg yolk in the component be tailored, to synergistically elicit an elevated cell-mediated immune response in a treated animal.  This limitation is understood to mean the amounts and relative proportions must achieve synergy with respect to cell-mediated immune response.  Because colostrum and egg yolk are heterogeneous mixtures, the exact composition of each element is not limited by the claim.  The claim scope is limited in that the combination must be synergistic with regards to cell-mediated immune response in a treated animal.  

Claim 15 requires the relative proportions of the fraction and/or extract of bovine colostrum and the fraction and/or extract of chicken egg yolk be further tailored to maintain the elevated cell-mediated immunity response for a period of at least 48 hours.  There is no evidence in the specification that different formulations or relative proportions have different abilities with regards to duration of cell-mediated immunity.  A composition which has the ability to induce the synergistic effects required by claim 14 at any point in its use will be considered to meet the limitation of claim 15.  
	
	Claim 16 is directed to a component (i.e. composition of matter).  The component is defined as consisting of: 

	(ii) an avian transfer factor-containing component. 
	It is noted that the (i) mammalian transfer factor-containing component	may be a fraction of any source of mammalian transfer factor, so long as it contains at least one molecule of mammalian transfer factor.  However, the component (i) cannot be the complete source of mammalian transfer factor.  For example, if the source of the mammalian transfer factor is bovine colostrum, the claim does not permit for inclusion of complete bovine colostrum, rather the claim limits to a fraction and/or extract of bovine colostrum. 
	The (ii) avian transfer factor-containing component may be anything, so long as it contains at least one molecule of avian transfer factor.  

Claim 19 requires the fraction and/or extract of the source of mammalian transfer factor and the avian transfer factor-containing component be selected, and amounts and relative proportions of the mammalian transfer factor-containing component and avian transfer factor-containing component in the component be tailored, to synergistically elicit an elevated cell-mediated immune response in a treated animal.  This limitation is understood to mean the amounts and relative proportions must achieve synergy with respect to cell-mediated immune response. 

Claim 20 requires the relative proportions of the fraction and/or extract of the source of mammalian transfer factor and avian transfer factor-containing component thereof to be further tailored to maintain the elevated cell-mediated immunity response for a period of at least 48 hours.  There is no evidence in the specification that different formulations or relative proportions have different abilities with regards to duration of cell-mediated immunity.  A composition which has the ability to induce the synergistic effects required by claim 19 at any point in its use will be considered to meet the limitation of claim 20.  

Status of Prior Rejections/Response to Arguments

RE: Rejection of claim 9 under 35 USC 112(d):
	Cancellation of claim 9 renders the rejection thereof moot. 

RE: Rejection of claims 1 and 8-20 under 35 USC 102(b) over Mican et al:
	Cancellation of claims 9 and 17 render the rejections thereof moot.
	The amendments to claims 1, 12 and 16 to limit the mammalian transfer factor-containing component (identified as component (i) in all claims, as discussed above) to a fraction and/or extract of the mammalian transfer factor-containing component (i.e. bovine colostrum).  As Mican et al only teaches inclusion of complete colostrum, not a fraction and/or extract thereof, Mican et al no longer reads on the claims.  The rejection is withdrawn. 

RE: Rejection of claims 1-20 on grounds of NSDP over claims of US Patent 10464980:
	Applicants have filed a terminal disclaimer over US Patent 10464980.  The terminal disclaimer has been approved and recorded.  The rejection is withdrawn.

RE: Rejection of claims 16, 17, 19 and 20 on grounds of NSDP over claims of US Patent 6866868:
The amendments to claim 16 to limit the mammalian transfer factor-containing component (identified as component (i), as discussed above) to a fraction and/or extract of the mammalian transfer factor-containing component is effective to differentiate from the patented claims.  The patented claims do not specifically teach or suggest using a fraction and/or extract of bovine colostrum.  The rejection is withdrawn. 

RE: Provisional rejection of claims 16-20 on grounds of NSDP over claims of copending application 14/698698:
	Pursuant to MPEP 804(I)(B)(1)(b)(i), because this provisional NSDP rejection would be the only rejection remaining in the application, and the current application has the earlier effective US filing date of the two applications, the provisional rejection is being withdrawn.  

RE: Rejection of claims 1-6 and 8-20 on grounds of NSDP over claims of US Patent 10471100:
	Applicants have filed a terminal disclaimer over US Patent 10471100.  The terminal disclaimer has been approved and recorded.  The rejection is withdrawn.

RE: Provisional rejection of claims 1-6 and 8-20 on grounds of NSDP over claims of co-pending application 16/679908:
	Applicants have filed a terminal disclaimer over copending application 16/679908.  The terminal disclaimer has been approved and recorded.  The rejection is withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brick Power on 7/29/2021.
The application has been amended as follows: 
Claim 1 (Currently Amended) A component consisting of:
a fraction and/or [[or]] an extract of bovine colostrum comprising mammalian transfer factor; and
chicken egg yolk comprising avian transfer factor.

Allowable Subject Matter
	Claims 1-8, 10-16 and 18-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633